BLUE, Judge.
Shirley Diane Murray appeals her conviction and sentence for aggravated child abuse. We affirm without discussion all her issues related to the conviction. Except for certain community control and probation conditions, we affirm the amended sentence. We strike special condition 12 of her community control and probation because it was not orally pronounced. See Nank v. State, 646 So.2d 762 (Fla. 2d DCA 1994). We modify probation condition 20 to require Murray to work diligently at a lawful occupation or actively seek employment. See Godley v. State, 659 So.2d 447 (Fla. 2d DCA 1995). We point out that the special condition prohibiting custody of any children during the period of supervision is a valid special condition. See Rodriguez v. State, 378 So.2d 7 (Fla. 2d DCA 1979).
Judgment and sentence affirmed; condition 12 stricken; probation condition 20 modified.
CAMPBELL, A.C.J., and QUINCE, J., concur.